Exhibit 10.1

Execution Version

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
July 24, 2015 (this “Amendment”) is by and among UNITIL CORPORATION, a New
Hampshire corporation (the “Borrower”), each lender party hereto, (collectively,
“Lenders” and each individually, a “Lender”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Agent”), L/C Issuer and Lender and
CITIZENS BANK, N.A., as syndication agent (in such capacity, the “Syndication
Agent”) and Lender, and amends that certain Amended and Restated Credit
Agreement dated as of October 4, 2013 (as further amended, restated, amended and
restated, modified or supplemented from time to time, the “Credit Agreement”) by
and among the Borrower, the lenders party thereto and Bank of America, N.A. as
administrative agent.

WHEREAS, the Borrower has requested, and the Agent and the Lenders have agreed,
to amend certain provisions of the Credit Agreement, all on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment and for other valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Borrower, the Agent and the
Lenders hereby agree as follows:

1. Capitalized Terms. Capitalized terms used herein and not defined shall have
the meanings set forth in the Credit Agreement.

2. Amendments to Credit Agreement.

(a) Replacement of Defined Terms. Section 1.1 of the Credit Agreement is hereby
amended by deleting the definitions of the terms set forth below and replacing
them with the following new definitions:

““Applicable Margin” means, with respect to Eurodollar Rate Loans and Floating
Rate Loans, a per annum rate equal to 1.25%, and with respect to Base Rate
Loans, a per annum rate equal to 0%.”

““Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if the
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.”

““Committed Loan Notice” means a notice of (a) a Committed Borrowing or (b) a
continuation or conversion of Committed Loans, pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit A or such other form as may
be approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.”



--------------------------------------------------------------------------------

““Commitment Fee Rate” means, a rate per annum equal to 0.175%.”

““Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by Agent from time to time) (in such case,
the “LIBOR Rate”) at or about 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; (provided, further that to the extent such
market practice is not administratively feasible for Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by Agent) and
(ii) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.”

““Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and Agent. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
Agent, each Responsible Officer will provide an incumbency certificate and to
the extent requested by Agent, appropriate authorization documentation, in form
and substance satisfactory to Agent.”

““Scheduled Termination Date” means October 4, 2020.”

(b) Addition of Defined Term. Section 1.1 of the Credit Agreement is hereby
amended by inserting the following new definition of “Notice of Loan Prepayment”
in appropriate alphabetical order:

““Notice of Loan Prepayment” means a notice of prepayment with respect to a
Loan, which shall be substantially in the form of Exhibit A or such other form
as may be approved by Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer.”

 

2



--------------------------------------------------------------------------------

(c) Amendment to Section 2.05(a). Section 2.05(a) of the Credit Agreement is
hereby amended and restated in its entirety, as follows:

“(a) Borrower may, upon delivery of a Notice of Loan Prepayment to Agent, at any
time or from time to time, voluntarily prepay Committed Loans in whole or in
part without premium or penalty, subject to Section 3.05; provided that (i) with
respect to Eurodollar Rate Loans, (x) such Notice of Loan Prepayment must be
received by Agent not later than 11:00 a.m. three Business Days prior to any
date of prepayment of Eurodollar Rate Loans and (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof (or if less, the entire principal amount
thereof then outstanding), and (ii) with respect to Floating Rate Loans and Base
Rate Loans, (x) such Notice of Loan Prepayment must be received by Agent not
later than 11:00 a.m. on the date of prepayment (provided the same is a Business
Day) and (y) any prepayment of Floating Rate Loans or Base Rate Loans shall be
in a minimum principal amount of $75,000. Each such Notice of Loan Prepayment
shall specify the date and amount of such prepayment and the Interest Period(s)
of such Loans. Agent will promptly notify each Lender of its receipt of each
such Notice of Loan Prepayment, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such Notice of Loan Prepayment is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of Lenders’ in accordance with their respective Applicable Percentages.”

(d) Amendment to Section 10.10. Section 10.10 of the Credit Agreement is hereby
amended by replacing the last sentence of such Section with the following two
sentences:

“Delivery of an executed counterpart of a signature page of this Agreement or
any other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.”

(e) Amendment to Section 10.17. Section 10.17 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“10.17 Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by Agent, or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
Agent pursuant to procedures approved by it; provided further without limiting
the foregoing, upon the request of Agent, any electronic signature shall be
promptly followed by such manually executed counterpart.”

 

3



--------------------------------------------------------------------------------

(f) Appointment of Syndication Agent. Citizens Bank, N.A. is hereby appointed
syndication agent and the cover page of the Credit Agreement is hereby amended
to reflect such appointment. Notwithstanding anything to the contrary contained
in this Amendment, the Credit Agreement or any other Loan Document, in holding
the title of syndication agent, the Syndication Agent shall have no powers,
duties or responsibilities under the Credit Agreement or any of the other Loan
Documents, except in its capacity as Lender thereunder.

(g) Amendment of Exhibit A. Attached hereto is updated Exhibit A to the Credit
Agreement. The Exhibit A that was originally attached to the Credit Agreement is
hereby deleted in its entirety and replaced with Exhibit A attached to this
Amendment. All references in the Credit Agreement to Exhibit A thereto shall be
deemed to be a reference to the Exhibit A attached to this Amendment.

3. No Default; Representations and Warranties, etc. The Borrower hereby confirms
that: (a) the representations and warranties of the Borrower contained in
Article V of the Credit Agreement are true on and as of the date hereof as if
made on and as of the date hereof (except that (x) to the extent that such
representations and warranties expressly relate to an earlier date, such
representations and warranties are true and correct as of such earlier date and
(y) the representations set forth in subsections (a) and (b) of Section 5.05 of
the Credit Agreement shall be deemed to refer to the most recent financial
statements delivered to the Agent pursuant to clauses (a) and (b), respectively,
of Section 6.01 of the Credit Agreement); (b) the Borrower is in compliance in
all material respects with all of the terms and provisions set forth in the
Credit Agreement on their part to be observed or performed thereunder; (c) no
Default or Event of Default has occurred and is continuing; (d) the Borrower is
duly authorized to execute, deliver and perform its obligations under this
Amendment; (e) the execution, delivery and performance of this Amendment have
been duly authorized by all necessary corporate action; and (e) this Amendment,
when executed and delivered by the Borrower, will be a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally or equitable principles
relating to enforceability (whether enforcement is sought in equity or at law).

4. Effectiveness. This Amendment shall become effective upon the date on which
each of the following conditions is satisfied (the “First Amendment Effective
Date”):

(a) Counterparts of Amendment. The Agent shall have received from each party
hereto either a counterpart of this Amendment signed on behalf of such party.

(b) Fees.

(i) The Agent shall have received from the Borrower, for the account of the
Lenders, a nonrefundable amendment fee in the amount of $144,000 due and payable
in immediately available funds (the “Amendment Fee”). The Lenders shall be
deemed to have earned the Amendment Fee on the First Amendment Effective Date
and the Agent shall pay to each Lender such Lender’s pro rata share of the
Amendment Fee upon receipt thereof.

(ii) The Arranger for its own account shall have received from the Borrower the
fees required to be paid on or prior to the First Amendment Effective Date
pursuant to that certain Fee Letter dated as of the date hereof by and among the
Borrower, the Agent and the Arranger.

 

4



--------------------------------------------------------------------------------

(c) Expenses. The Agent shall have received all other amounts due and payable to
the Agent including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower under
the Credit Agreement.

(d) Other Documents. The Agent shall have received all material contracts,
instruments, opinions, certificates, assurances and other documents as the Agent
shall have reasonably requested and the same shall be reasonably satisfactory to
the Agent.

5. Ratification and Confirmation. The Borrower hereby ratifies and confirms all
of the terms and provisions of the Credit Agreement and the other Loan Documents
and agrees that, except as expressly amended hereby, all of such terms and
provisions remain in full force and effect. Without limiting the generality of
the foregoing, the Borrower hereby acknowledges and confirms that all
obligations, liabilities and Indebtedness of the Borrower under the Credit
Agreement, as amended hereby, constitute “Obligations” under and as defined in
the Credit Agreement.

6. Tax Matters. For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Amendment, Borrower and Agent
shall treat (and Lenders hereby authorize Agent to treat) the Loan Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

7. Miscellaneous.

(a) Except as otherwise expressly set forth herein, nothing herein shall be
deemed to constitute an amendment, modification or waiver of any of the
provisions of the Credit Agreement or the other Loan Documents, all of which
remain in full force and effect as of the date hereof.

(b) The Credit Parties agree to pay all reasonable expenses, including legal
fees and disbursements incurred by the Lender in connection with this Amendment
and the transactions contemplated hereby.

(c) This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. Delivery of an executed counterpart of a
signature page of this Amendment by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

(d) This Amendment shall be governed by the laws of The Commonwealth of
Massachusetts and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER UNITIL CORPORATION By  

/s/ Mark H. Collin

Name:  

Mark H. Collin

Title:  

Senior Vice President, Chief Financial Officer and Treasurer

 

[First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

AGENT BANK OF AMERICA, N.A., as Agent By:  

/s/ Darleen R. Parmelee

Name:  

Darleen R. Parmelee

Title:  

Vice President

 

[First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDERS BANK OF AMERICA, N.A., as Lender and as L/C Issuer By:  

/s/ Jane A. Parker

Name:  

Jane A. Parker

Title:  

Senior Vice President

 

[First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Lender and Syndication Agent By:  

/s/ Michael Griffin

Name:  

Michael Griffin

Title:  

Senior Vice President

 

[First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ David A. Canedy

Name:  

David A. Canedy

Title:  

Vice President

 

[First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

to Amendment to Amended and

Restated Credit Agreement

EXHIBIT A

to Amended and Restated Credit Agreement

[FORM OF] COMMITTED LOAN NOTICE AND NOTICE OF LOAN PREPAYMENT

 

TO:   Bank of America, N.A., as Agent RE:   Amended and Restated Credit
Agreement, dated as of October 4, 2013 by and among Unitil Corporation, a New
Hampshire corporation (the “Borrower”), the Lenders, Bank of America, N.A., as
Agent, L/C Issuer and Lender and Citizens Bank, N.A., as syndication agent and
Lender (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)
DATE:   [Date]

 

 

The Borrower hereby notifies Agent that pursuant to the terms of Section [2.02
(Borrowings, Conversions and Continuations of Committed Loans / 2.05
(Prepayments)] of the Credit Agreement, the Borrower [hereby requests / intends
to prepay/repay the following Loans as more specifically set forth below]:

 

  ¨ A Borrowing of Committed Loans

  ¨ A continuation of Eurodollar Rate Loans

  ¨ A conversion of [Base/Floating/Eurodollar] Rate Loans (select one)

  ¨ Optional prepayment of Committed Loans

1. On                     , a business day [(the “Credit Extension Date”)]1.

2. In the amount of $        .

3. Comprised of: [Base/ Floating /Eurodollar] Rate Loans. (select one)

4. [If a Eurodollar Rate Loan: with an Interest Period of      months.]

5. [Make funds available by [debit/credit (select one)] to the account of
Borrower with account number ending in [6413].]

[The Committed Borrowing, if any, requested herein complies with the proviso to
the first sentence of Section 2.01 of the Credit Agreement. The Borrower hereby
represents and warrants that the conditions specified in Section 4.02 of the
Credit Agreement shall be satisfied on and as of the date of the Credit
Extension Date.]

 

1  Select bracketed language when using form as a borrowing request.



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

UNITIL CORPORATION, a New Hampshire corporation By:  

 

Name:  

 

Title:  

 

 

[First Amendment to Amended and Restated Credit Agreement]